UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of THE SECURITIES EXCHANGE ACT OF 1934 Date of Report: October 30, 2007 ENERGIZER HOLDINGS, INC. (Exact name of Registrant as specified in its charter) MISSOURI 1-15401 No. 43-1863181 (State or OtherJurisdiction ofIncorporation) (CommissionFile Number) (IRS Employer Identification Number) 533 MARYVILLE UNIVERSITY DRIVE, ST. LOUIS, MO63141 (Address of Principal Executive Offices)(Zip Code) (314) 985-2000 (Registrant's telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. The information furnished pursuant to this Item 2.02, including the attached Exhibit, shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference into any filing under the Securities Act of 1933, except as shall be expressly set forth by specific reference in such filing. On October 30, 2007, the Company issued a press release announcing financial and operating results for its fourth fiscal quarter ending September 30, 2007.This press release, which included the attached unaudited Statement of Earnings for the quarter, is furnished as Exhibit 99.1 hereto and incorporated herein by reference. SIGNATURES: Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ENERGIZER HOLDINGS, INC. By: Daniel J. Sescleifer Executive Vice President and Chief Financial Officer Dated: October 30, 2007 EXHIBIT INDEX Exhibit No. 99.1Earnings Release Fourth Quarter ended September 30, 2007
